LAWRENCE, J.
Seminole Electric Cooperative, Inc., (Seminole) appeals the order of the trial court granting Apalachicola Northern Railroad Company’s (ANR) motion for temporary injunction wherein ANR sought to enforce certain termination provisions of a transportation contract entered into between the two parties. We find no error in the trial court’s grant of the temporary injunction, except in one respect. The record indicates that the trial court failed to set a bond as required by rule 1.610(b) of the Florida Rules of Civil Procedure. Accordingly, we remand with instructions that the trial court set a bond in accordance with rule 1.610(b), and if necessary, hold an evidentiary hearing to determine the amount and conditions. See United Farm Workers of America, AFL-CIO v. Quincy Corp., 681 So.2d 773, 777 (Fla. 1st *1159DCA 1996)(finding error in failure to require a bond where rule 1.610(b) requires bond and no rule exceptions applied). We affirm in all other respects.
REMANDED for consistent proceedings.
JOANOS and VAN NORTWICK, JJ., CONCUR.